PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Porter, Paul, Westley
Application No. 12/685,317
Filed: 11 Jan 2010
Patent No. 8,458,839
Issued: 11 Jun 2013
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 057558.001

This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed January 10, 2022.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued June 11, 2013.  Accordingly, the four year maintenance fee could have been paid during the period from June 11, 2016 through December 11, 2016 without surcharge, or with a 6 month late payment surcharge during the period from December 12, 2016 through June 11, 2017.  No four year maintenance fee having been received, the patent expired on June 12, 2017.  The eight year maintenance fee was due on or before June 11, 2021. Patentee filed a petition to accept the unintentionally delayed payment of the maintenance fee on    October 14, 2021. However, the petition was dismissed in a decision mailed on              November 9, 2021. The decision explained that the patent had been expired for an extended period of time, and requested that Patentee account for the delay in filing the petition, including an explanation as to how and when he became aware of the expiration of the patent. 

With the instant renewed petition, Patentee has satisfactorily accounted for the delay in filing the initial petition. The other requirements for a grantable petition (the two petition fees and two maintenance fees) were previously met on October 14, 2021.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions